Citation Nr: 0908034	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran had active duty service from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California.  In April 2008, the Board remanded the 
claims for additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2003, the RO 
denied claims for service connection for PTSD, and hearing 
loss.  

2.  The evidence received since the RO's August 2003 
decision, which denied service connection for PTSD, and 
hearing loss, which was not previously of record, and which 
is not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claims.  

3.  The Veteran does not have PTSD as a result of his 
service.

4.  The Veteran does not have hearing loss as a result of his 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's August 2003 decision which denied claims of entitlement 
to service connection for PTSD, and hearing loss; the claims 
for service connection for PTSD, and hearing loss, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

2.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2003, the RO denied claims for service connection 
for PTSD, and hearing loss.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).   

However, in September 2003, the Veteran submitted additional 
evidence in support of his claims.  In January 2004, the RO 
denied the claims.  In his notice of disagreement, received 
in August 2004, the Veteran specifically disagreed with the 
RO's January 2004 rating decision, and he has perfected his 
appeal.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in August 
2003.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Evidence received since the August 2003 decision consists of 
VA and non-VA reports, dated between 1993 and 2008.

This evidence, that was not of record at the time of the 
August 2003 decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The claims files now 
contain about 15 years' worth of post-service medical reports 
that were not of record in August 2003, to include two VA 
audiological test results, and records of psychiatric 
treatment that include diagnoses of PTSD.  This evidence 
therefore provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge, 155 F.3d at 1363 (noting that new 
evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  The claims are therefore reopened.   

The Board will now analyze the claim on the merits.  The 
Veteran asserts that he is entitled to service connection for 
PTSD, and bilateral hearing loss.  

In March 2003, the Veteran filed his claims for service 
connection (many years after service).  In January 2004, the 
RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

With regard to his claim for PTSD, in May 2003, the RO sent 
the Veteran a PTSD questionnaire, in which it requested 
details of all claimed stressors.  There is no indication 
that the Veteran ever submitted this completed PTSD 
questionnaire to VA.  

The Veteran's service records include a personnel file (DA 
Form 20) which shows the following: the Veteran was in 
Vietnam between November 1967 and August 1968; while in 
Vietnam, he served with engineering units; during this time 
he performed duties as a dump truck driver (for approximately 
two months), tractor (dozer) operator (for approximately 
three months), combat construction specialist (for 
approximately two months) (military occupation specialty 
#12B20), combat demolition specialist (for approximately 13 
days) (military occupation specialty #12B20), and senior 
crawler tractor operator (for approximately two months).  His 
campaigns are listed as "Vietnam Counter Offensive Phase 
III," and "Tet Counter Offensive."  His military 
occupation specialty at all times while in Vietnam was 
#62E20, except as noted.  His awards are shown to have 
included the VSM (Vietnam Service Medal) and the VCM (Vietnam 
Campaign Medal).  

Clearly, the Veteran was exposed to loud noise during service 
(this is not in dispute). 

The Veteran's service treatment records do not show any 
treatment for psychiatric symptoms.  The Veteran's separation 
examination report, dated in August 1968, shows that his 
psychiatric condition was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1993 and 2008.  This evidence includes 
VA progress notes, dated between 1993 and 2007, which show 
that in February 2000, the Veteran was afforded psychiatric 
treatment while an inmate at a correctional facility.  At 
that time, he complained of a 30-year history of drug abuse, 
stated that he had been incarcerated on drug-related charges, 
and he stated that he was interested in alternative 
sentencing.  In January 2001, he was afforded Axis I 
diagnoses of PTSD, and methamphetamine dependence.  
Subsequently dated VA and non-VA reports contain 
diagnoses/notations of PTSD, depression, dysthymia, and a 
personality disorder.  

For the purposes of this decision only, the Board will assume 
that a PTSD diagnosis is established.  

The Board initially finds that the evidence is insufficient 
to show that the Veteran participated in combat.  He is shown 
to have served with engineering units his entire time while 
in Vietnam, and he is not shown to have received 
commendations or awards that warrant the conclusion that he 
participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. 
Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  
To the extent that his personnel file lists two campaigns, 
the nature and extent of the Veteran's participation in these 
operations is not described, and the Board declines to afford 
these entries the same weight as the commendations or awards 
as specified in 38 C.F.R. § 3.304(f).  To the extent these 
entries indicate that the Veteran was present in a combat 
zone, the U.S. Court of Appeals for Veterans Claims has 
previously held that it is the distressing event, rather than 
the mere presence in a "combat zone," which may constitute 
a valid stressor for purposes of supporting a diagnosis of 
PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
Moran v. Peake, 525 F.3d 1157, 1159 (2008).  The Board 
therefore finds that the veteran did not participate in 
"combat" for the purposes of the combat presumption.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the Veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
Veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  It appears 
that the Veteran failed to complete and return his PTSD 
questionnaire, which was sent to him in May 2003, over five 
years ago.  He has been represented at all times, however, 
there is nothing to show that the Veteran has ever provided 
reasonably specific details of his claimed stressors.  

Beyond this, the Board finds nothing the Veteran has provided 
to the VA or the Board that could be confirmed by the VA as a 
valid stressor.  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred).  

In this case, the Veteran has not provided a unit assignment, 
location, or a reasonably specific time frame, for any 
claimed stressor, or the names of anyone involved.  See M21-
1MR, Part III.iv.4.H.32.j.  In summary, the Veteran has 
failed to provide VA with reasonably specific details a 
claimed stressor, and the other evidence of record is 
insufficient to show the presence of a verified stressor.  
The Board has therefore determined that the evidence does not 
warrant the conclusion that a claimed stressor has been 
verified.  Given the foregoing, the Veteran's claim for 
service connection for PTSD fails on the basis that the 
Veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, as such a diagnosis has not 
been based on any corroborated stressor.  Accordingly, 
service connection for PTSD must be denied.  

With regard to the claim for bilateral hearing loss, the 
Veteran's separation examination report, dated in August 
1968, includes audiological test results that are illegible 
at 4,000 Hz for the right ear.  They do not show that he had 
hearing loss as defined at 38 C.F.R. § 3.385.  In the 
accompanying "report of medical history" the Veteran denied 
having had hearing loss, providing evidence against his own 
claim.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1993 and 2008.  VA progress notes, 
dated in 2004, show treatment for ear symptoms that included 
ear pain, hearing loss, and impacted cerumen.  An April 2004 
progress note shows that the Veteran reported hearing loss 
symptoms of one year's duration.  A VA audiological test 
report, dated in April 2004, contains notations of bilateral 
sensorineural hearing loss (as these test results are in 
graph form only, the Board may not interpret them) (Kelly v. 
Brown, 7 Vet. App. 471 (1995)).  

The only other audiological test results of record are found 
in a VA report, dated in July 2008.  This report shows that 
the Veteran has hearing loss, as it is defined for VA 
purposes at 38 C.F.R. § 3.385, in his right ear, but not his 
left ear.  The diagnosis noted, "The left ear results 
revealed hearing to be essentially within normal limits."  
In addition, the diagnosis notes moderate sensorineural 
hearing loss, right ear, but that, "Due to lack of evidence 
of a threshold shift, it is not likely that the hearing loss 
was incurred or aggravated by military service." 

The Board finds that such an opinion provides highly 
probative evidence against this claim, outweighing the 
Veteran's belief that this problem is the result of service 
many years ago. 

With regard to the left ear, under 38 U.S.C.A. § 1110, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the service treatment records do not 
show that that the Veteran had left ear hearing loss as 
defined at 38 C.F.R. § 3.385.  In addition, and more 
importantly, the claims files do not contain any competent 
evidence to show that the Veteran currently has left ear 
hearing loss, as defined at 38 C.F.R. § 3.385, or that left 
ear hearing loss is related to his service.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  

With regard to the right ear, right ear hearing loss is not 
shown during service.  The earliest medical evidence to show 
the existence of right ear hearing loss is dated in 2008.  
This is approximately 40 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence which links right ear hearing loss to the Veteran's 
service.  In this regard, the only competent nexus opinion is 
found in the July 2008 VA examiner's opinion, which weighs 
against the claim.  Finally, there is no competent evidence 
to show that the Veteran had right ear sensorineural hearing 
loss that was manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that PTSD, 
and bilateral hearing loss, were caused by service that ended 
in 1968.  In this case, the Veteran's service treatment 
records do not show treatment for either of the claimed 
conditions.  The Veteran's post-service medical records do 
not show that he has left ear hearing loss under the 
applicable law.  Moreover, there is no verified stressor, and 
no indication that the Veteran received any treatment for 
right ear hearing loss until 2004, many years after 
separation from service.  Finally, there is no competent 
evidence of a nexus between right ear hearing loss and the 
Veteran's service.  As such the service records, the lack of 
a verified stressor, and the medical evidence, outweigh the 
Veteran's contentions that he has the claimed conditions that 
are related to his service.  

Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2003, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service records, and 
service treatment records, as well as VA and non-VA medical 
records.  Of particular note, in its April 2008 Remand, the 
Board directed, in part, that an attempt be made to obtain 
records of treatment during from the Veteran's incarceration 
with the California Department of Corrections prior to 
February 2003.  That same month, VA's Appeals Management 
Center (AMC) sent the Veteran a letter and requested that he 
identify all relevant treatment, specifically to include 
treatment by the California Department of Corrections.  The 
letter indicates that he was provided with an attached VA 
Form 21-4142 ("Authorization for Release of Information") 
for this purpose, as well as a VA Form 21-4138 ("Statement 
in support of claim") for any other evidence he desired to 
submit.  

There is no record of a response to the AMC's April 2008 
letter, and no indication that the Veteran has otherwise 
provided this evidence.  Given the foregoing, the Board finds 
that there has been substantial compliance with its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

With regard to the claim for PTSD, the Veteran has not been 
afforded an examination, and an etiological opinion has not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran's PTSD claim has been denied 
because it is not shown that the Veteran engaged in combat, 
and because the veteran has not sufficiently identified a 
claimed stressor.  Given the foregoing, the claim cannot be 
granted as a matter of law, and the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the claim cannot be granted 
absent proof of participation in combat, and/or a verified 
stressor.  

Simply stated, the service and post-service medical record 
provides evidence against these claims.  Decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and that any 
violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for PTSD, and hearing 
loss, are reopened.  To this extent only, the appeal is 
granted.  

Service connection for PTSD is denied.  
 
Service connection for hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


